The appellant was indicted and convicted of rape on a girl under fifteen years of age, and his punishment fixed at twenty years in the penitentiary.
There is neither a bill of exceptions nor a statement of facts in this case. In the motion for new trial several grounds of it complain of matters that can only be raised and presented by bill of exceptions; and even if there had been bills, they could not properly be considered without a statement of facts. There are none of the other questions attempted to be raised by the motion for a new trial that can be considered in the absence of a statement of facts. The indictment is good, followed the statute and the approved forms.
The judgment will be affirmed.
Affirmed.